DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/29/2022 has been entered.  Claims 1-10, 14-21, 23-24, 26-27 and 49-50 remain pending in the present application with claims 14-16, 23, and 26 withdrawn as being non-elected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 17-18 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai US 6209827 (hereinafter Kawai).

    PNG
    media_image1.png
    794
    827
    media_image1.png
    Greyscale

Re. Cl. 1, Kawai discloses: A clamp (Fig. 1a) comprising: a first clamp member (see portion of 21 above the lower 22 having 23-25 on it, Fig. 1a) having a substantially U-shaped clip (23-25, Fig. 1a) with first and second arms (see annotated figure 1a); and a second clamp member (portion of 21 below lower 22 which has 26, 27a-b Fig. 1a) having a housing arranged to receive the clip (see 26, 27a and 27b, Fig. 1a), the second clamp member in a same plane as and cooperating with the first clamp member to define an opening through which a bundle of wires is insertable (see Fig. 1a and 5); wherein a portion of an outwardly facing side of the first arm of the clip is arranged to be exposed when the clip is engaged with the housing (see Fig. 5, portion 24, 25 of the first arm is exposed when engaged).
Re. Cl. 2, Kawai discloses: a distal end of the clip is exposed when the clip is engaged with the housing (see 25, Fig. 5).
Re. Cl. 3, Kawai discloses: the housing includes a channel sized to receive the clip (see Fig. 1a or 2a, between 27a and 27b).
Re. Cl. 5, Kawai discloses: the channel is formed between first and second sidewalls of the housing, a channel floor, and a top of the housing (see Fig. 1a and 5, the channel is formed between top 27a, bottom 27b and sidewalls as shown).
Re. Cl. 17, Kawai discloses: the first clamp member is pivotable relative to the second clamp member (see Fig. 1a, 2a and Fig. 5, the pivot between the open position and closed position).
Re. Cl. 18, Kawai discloses: the first clamp member is attached to the second clamp member via a hinge (see Fig. 2a and 5, the portion 22 forms a hinge which enables the device to move from an opened to a closed position).
Re. Cl. 50, Kawai discloses: A clamp (Fig. 1a) comprising: a first clamp member (see portion of 21 above the lower 22 having 23-25 on it, Fig. 1a) having a substantially U-shaped clip (see 23-25 Fig. 1a),  with first and second arms connected at a distal end of the clip (see annotated figure 1a), wherein the distal end of the clip includes a flat portion (see annotated figure 1a) that slopes in a distal direction from the first arm toward the second arm (see Fig. 1a, the annotated flat portion slopes from portion 24 of the first arm towards the second arm); and 10707829.1Application No.: 16/914,2476 Docket No.: A1223.70000US02 a second clamp member (portion of 21 below lower 22 which has 26, 27a-b Fig. 1a) having a housing arranged to receive the clip (28 and 27a-b, Fig. 2a), the second clamp member cooperating with the first clamp member to define an opening through which a bundle of wires is insertable (see Fig. 5); wherein a portion of an outwardly facing side of the first arm of the clip is arranged to be exposed when the clip is engaged with the housing (see Fig. 5, portion 24, 25 of the first arm is exposed when engaged).
Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh US 6571429 (hereinafter Yeh).

    PNG
    media_image2.png
    789
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    884
    648
    media_image3.png
    Greyscale

Re. Cl. 49, Yeh discloses: A clamp (1, Fig. 1) comprising: a first clamp member (see portion of 1 with 15/151, Fig. 1) having a substantially U-shaped clip (15/151, Fig. 1) with first and second arms (15 and 151, Fig. 1); and a second clamp member (portion of 1 with 14, Fig. 1) having a housing (14, Fig. 1) arranged to receive the clip (see Fig. 2 and 3a-c), the second clamp member cooperating with the first clamp member to define an opening through which a bundle of wires is insertable (see Fig. 3c, the opening through 1 is capable of having a bundle of wires inserted therein); wherein a portion of an outwardly facing side of the first arm of the clip is arranged to be exposed when the clip is engaged with the housing (see annotated figure 3c, which illustrates a tip portion of 151 being exposed under 143); wherein the housing includes a channel sized to receive the clip (see interior of 14, Fig. 3a-c), the channel bounded by first and second sidewalls of the housing (see Fig. 1-2, sides of 14), a channel floor (see annotated figure 3a) on a surface of the housing between the first and second sidewalls (see annotated figure 3a), wherein the channel floor extends tangentially from a curvature of the second clamp member (see annotated figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo US 2019/0226606 (hereinafter Seo) in view of Andrigo US 7114686 (hereinafter Andrigo).
Re. Cl. 1, Seo discloses: A clamp (16, Fig. 4) comprising: a first clamp member (46, Fig. 5) having a clip (100, Fig. 6) with a first arm (see 100, Fig. 6); and a second clamp member (32 Fig. 6) having a housing arranged to receive the clip (see 94, Fig. 4), the second clamp member in a same plane as and cooperating with the first clamp member to define an opening through which a bundle of wires is insertable (see Fig. 3); wherein a portion of an outwardly facing side of the first arm of the clip is arranged to be exposed when the clip is engaged with the housing (see Fig. 9, 104 is exposed when engaged).
Re. Cl. 2, Seo discloses: a distal end of the clip is exposed when the clip is engaged with the housing (see 104, Fig. 9).
Re. Cl. 3, Seo discloses: the housing includes a channel sized to receive the clip (see 94, Fig. 9).
Re. Cl. 4, Seo discloses: each of a first end of the channel and a second end of the channel is open (see Fig. 9, 104 enters into the first side and projects out of the second), wherein the clip is insertable into the first end of the channel to engage the clip with the housing (see Fig. 9).
Re. Cl. 5, Seo discloses: the channel is formed between first and second sidewalls of the housing (see Fig. 6, sidewalls of 94), a channel floor (106, Fig. 9), and a top of the housing (96, Fig. 9).
Re. Cl. 6, Seo discloses: the top of the housing extends along only a portion of a length of the channel (see Fig. 9).
Re. Cl. 9, Seo discloses: the clamp includes an inner cushion (24, Fig. 3).
Re. Cl. 17, Seo discloses: the first clamp member is pivotable relative to the second clamp member (see Fig. 7-8).
Re. Cl. 18, Seo discloses: the first clamp member is attached to the second clamp member via a hinge (42, 44 Fig. 6).
Re. Cl. 19, Seo discloses: the hinge includes a hinge hook (42, Fig. 6) and hinge pin (44, Fig. 6).
Re. Cl. 1, Seo discloses that the clip resilient deforms an arm in the housing to secure the first and second clamp members together (see Fig. 9) and therefore does not disclose that the clip member is substantially U-shaped with first and second arms.  Andrigo discloses a clamp (Fig. 2) comprising a first clamp member (14, Fig. 1) and a second clamp member (4, Fig. 1) which pivot relative to one another (via 20, Fig. 1) to close against a pipe (see 38, Fig. 3-5).  Re. Cl. 1, Andrigo discloses the first clamp member having a substantially U-shaped clip (18, 22 and 26 Fig. 1) with first (18, Fig. 1) and second arms (22, Fig. 1) which engage with a housing to form a clamp (see Fig. 2) wherein a portion of an outwardly facing side of the first arm of the clip is arranged to be exposed w the clip is engaged with the housing (see Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the deformable member in the housing of Seo’s clamp with the clip being u-shaped having first and second arms as disclosed by Andrigo since it has been held obvious to one of ordinary skill to substitute one known method with another to achieve the predictable result of closing a clamp. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Andrigo as applied to claims 1-6, 9, and 17-19 above, and further in view of Martone US 5806819 (hereinafter Martone).
Re. Cl. 7, Seo in view of Andrigo does not disclose the housing includes a cavity extending below at least a portion of the channel floor.  Martone discloses a clamp (Fig. 1) which includes a housing (20, Fig. 2) having a channel floor (surface of 18 which engages 28, Fig. 4) and the housing includes a cavity (33a, Fig. 1) extending below at least a portion of the channel floor (see Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Seo in view of Andrigo device to include the cavity of Martone since Martone states that such a modification provides for easier gripping and handling (Col. 3, Lines 29-31).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Andrigo as applied to claims 1-6, 9, and 17-19 above, and further in view of Kawai US 2004/0182973 (hereinafter Kawai 973).

    PNG
    media_image4.png
    630
    666
    media_image4.png
    Greyscale

Re. Cl. 8, Seo in view of Andrigo does not disclose the housing includes first and second contact surfaces; and the first arm of the clip includes first and second engagement surfaces arranged to engage with the first and second contact surfaces, respectively, to hold the clip in the housing.  Kawai 973 discloses a clamp (Fig. 11) which includes a first clamp member (18, Fig. 11) pivotally secured to a second clamp member (21, Fig. 11) to secure elongated objects therein (see Fig. 11-12). Re. Cl. 8, Kawai discloses a housing (31, Fig. 11) that secures to a clip (26, Fig. 11) wherein the housing includes first and second contact surfaces (see annotated figure 12); and the first arm of the clip includes first and second engagement surfaces arranged to engage with the first and second contact surfaces, respectively, to hold the clip in the housing (see annotated figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Seo in view of Andrigo device to include the contact surfaces as discloses by Kawai 973 since Kawai 973 states that such a modification maintains the cover in its closed state (Paragraph 0042, Liens 5-8). 
  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Andrigo as applied to claims 1-6, 9, and 17-19 above, and further in view of Ratzlaff US 2018/0274699 (hereinafter Ratzlaff).
Re. Cls. 10, the combination of Seo in view of Andrigo does not disclose inner cushion includes one or more lobes extending radially inwardly towards a center of the opening (Cl. 10).  Ratzlaff discloses a clamp (Fig. 1) which includes two members pivotally attached to one another (see 108 and 106, Fig. 1) which includes an inner cushion (104, Fig. 1) which includes one or more lobes extending radially inwardly towards a center of the opening (see 136 and 134, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the Seo cushion to include the lobes of Ratzlaff since Ratzlaff discloses that such a configuration provides for tolerance in gripping the longitudinal elements (Paragraph 0060, Lines 6-8).
  Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Andrigo as applied to claims 1-6, 9, and 17-19 above, and further in view of Ciavarella US 6701573 (hereinafter Ciavarella).
Re. Cls. 20-21, the combination of Seo in view of Andrigo does not disclose a diameter of the hinge pin decreases from a first end of a hinge pin towards a central region of the hinge pin (Cl. 20) or a thickness of the hinge hook increases from a first end of the hinge hook towards a central region of the hinge hook (Cl. 21).  Ciavarella discloses a hinge configuration (50-60, Fig. 3) which enables pivoting between first and second members (20 and 30, Fig. 3) which is in the form of a hinge hook (50, Fig. 3) and a hinge pin (60, Fig. 3).  Re. Cls. 20-21, Ciavarella discloses a diameter of the hinge pin decreases from a first end of a hinge pin towards a central region of the hinge pin (see Fig. 5, diameter of 62 decreases moving towards a central region of the pin at 62b and 62c respectively) and a thickness of the hinge hook increases from a first end of the hinge hook towards a central region of the hinge hook (see Fig. 5, portion of hinge hook which mates with 62c increases towards a central region of 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge hook and pin of Seo to have the variable thickness configuration of Ciavarella since Ciavarella states that such a modification resists disassembly during normal operation while still allowing possible disassembly (Col. 3, Lines 25-33).
   Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Andrigo as applied to claims 1-6, 9, and 17-19 above, and further in view of West US 2010/0243826 (hereinafter West).
Re. Cl. 24, Seo discloses a mounting flange (56, Fig. 4) which is a part of the second clamp member and enables attachment of the clamp to a support (see Fig. 4, via 60) but the combination of Seo in view of Andrigo does not disclose the first clamp member includes a mounting flange arranged to attach the clamp to a support.  West discloses a clamp (see Fig. 8) which includes a first clamp member (1, Fig. 8) and a second clamp member (2, Fig. 7-8) wherein the first clamp member includes a mounting flange arranged to attach the clamp to a support (see Fig. 8, support 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting flange of Seo to be on the first clamp member rather than the second clamp member as disclosed by West since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 27 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Andrigo in view of Ciavarella.
Re. Cl. 27, Seo discloses: A clamp (16, Fig. 4) comprising: a first clamp member (46, Fig. 5) having a clip (100, Fig. 6); and a second clamp member (32 Fig. 6) having a housing arranged to receive the clip (see 94, Fig. 4), the first and second clamp members cooperating to define an opening through which a bundle of wires is insertable (see Fig. 3); the second clamp member attached to the first clamp member via a hinge (42 and 44, Fig. 6), wherein the hinge includes a hinge pin (44, Fig. 6) and a hinge hook (42, Fig. 6).
Re. Cls. 27 and 48, Seo does not disclose the clip is substantially U-shaped, the hinge pin and hinge hook are configured to have a snap-fit arrangement, the hinge pin having a diameter that decreases from a first end of the hinge pin towards a central portion of the hinge pin (Cl. 27) or the hinge hook has a thickness that increases from a first end of the hinge hook towards a central region of the hinge hook (Cl. 48).  Andrigo discloses a clamp (Fig. 2) comprising a first clamp member (14, Fig. 1) and a second clamp member (4, Fig. 1) which pivot relative to one another (via 20, Fig. 1) to close against a pipe (see 38, Fig. 3-5).  Re. Cl. 1, Andrigo discloses the first clamp member having a substantially U-shaped clip (18, 22 and 26 Fig. 1) with first (18, Fig. 1) and second arms (22, Fig. 1) which engage with a housing to form a clamp (see Fig. 2) wherein a portion of an outwardly facing side of the first arm of the clip is arranged to be exposed w the clip is engaged with the housing (see Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the deformable member in the housing of Seo’s clamp with the clip being u-shaped having first and second arms as disclosed by Andrigo since it has been held obvious to one of ordinary skill to substitute one known method with another to achieve the predictable result of closing a clamp. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cls. 27 and 48, Seo in view of Andrigo does not disclose the hinge pin and hinge hook are configured to have a snap-fit arrangement, the hinge pin having a diameter that decreases from a first end of the hinge pin towards a central portion of the hinge pin (Cl. 27) or the hinge hook has a thickness that increases from a first end of the hinge hook towards a central region of the hinge hook (Cl. 48).  Ciavarella discloses a hinge configuration (50-60, Fig. 3) which enables pivoting between first and second members (20 and 30, Fig. 3) which is in the form of a hinge hook (50, Fig. 3) and a hinge pin (60, Fig. 3).  Re. Cls. 20-21, Ciavarella discloses a diameter of the hinge pin decreases from a first end of a hinge pin towards a central region of the hinge pin (see Fig. 5, diameter of 62 decreases moving towards a central region of the pin at 62b and 62c respectively) and a thickness of the hinge hook increases from a first end of the hinge hook towards a central region of the hinge hook (see Fig. 5, portion of hinge hook which mates with 62c increases towards a central region of 50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge hook and pin of Seo to have the variable thickness configuration of Ciavarella since Ciavarella states that such a modification resists disassembly during normal operation while still allowing possible disassembly (Col. 3, Lines 25-33).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 17-21, 24, 17, and 48-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi US 6923407, Stigler US 2004/0188571, Shibuya US 2004/0159454, Matsui US 4609171, Kovac US 2007/0018057, Kawai US 6164603, Kato US 9416896, Hardy US 9157466, Cheung US 6158087, and Benoit US 2005/0253025 disclose other prior art devices which are pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632